Title: To George Washington from James Johnston and Joseph Howell, Jr., 15 July 1779
From: Johnston, James,Howell, Joseph Jr.
To: Washington, George


        
          Sir
          Auditors Office July 15: 1779
        
        We delivered a letter from Col: Harrison to Capt. Baldesqui who shewed it to us, by which observe he is detained untill he can settle his accounts—by the Instructions received from John Gibson Audr Genl we are order’d to finish the settlement of Count Pulaskie and Capt. Baldesqui accots pursuant to the direction of Congress—but as Capt. Baldesqui can produce no more vouchers than he did before—we can do nothing further with them—and his staying here will be of no use—therefore if your Excellency thinks proper you will please to permit him to go to Philada and lay his case before the Board of Treasury. We are with much esteem Your Excellency’s Most Obedt Hble servants
        
          Jas JohnstonJoseph Howell JunrAudrs Accounts Main Army
        
      